Citation Nr: 1220984	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for impingement syndrome, right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1987 to March 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal was subsequently transferred to the RO in Detroit, Michigan.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in October 2010.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

After careful consideration of the record, the Board finds that this matter must be remanded for further development.  

In particular, the claims file shows that the Veteran last underwent a VA examination in February 2008 to evaluate the severity of his impingement syndrome, right shoulder.  (The VA examiner issued a brief addendum in May 2008.)  The Veteran more recently testified during his October 2010 Board hearing that his disability picture had worsened considerably since the February 2008 examination.  Therefore, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right shoulder disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995).

The AOJ must ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the Board wishes to address the Veteran's October 2010 Board hearing testimony indicating that the October 2010 VA examiner did not use a goniometer to measure ranges of motion.  Hearing Tr. at 2-3.  As provided in 38 C.F.R. § 4.46, degrees of limitation of motion require accurate measurement for which use of a goniometer is considered "indispensable."

The record reflects the AOJ secured the Veteran's VA treatment records through February 2010.  To the extent the Veteran has received VA treatment for his right shoulder disability since February 2010, records of such treatment should be associated with the Veteran's claims file.
 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outstanding pertinent VA treatment records from February 2010 to the present.  

2.  Then, arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected right shoulder disability.  A copy of this remand and all relevant medical records should be made available to the examiner for review - such records must be made available to the examiner either in the Virtual VA eFolder or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 
The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies, including range of motion testing using a goniometer.  Then, based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected right shoulder disability.  

In doing so, the examiner is requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of limited motion.

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence of record, including the Veteran's own lay assertions.  

The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

3.  After completing all requested action, plus any additional notification and/or development warranted by the record, readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2011).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


